Citation Nr: 1410383	
Decision Date: 03/12/14    Archive Date: 03/20/14

DOCKET NO.  09-25 106	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), dysthymic disorder, adjustment disorder with anxiety and depression, mood disorder, cognitive disorder and psychotic disorder.

2.  Entitlement to service connection for a bilateral hearing loss disability.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Journet Shaw, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1968 to June 1970 and from May 1975 to October 1975.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  Jurisdiction over the case was then transferred to the Atlanta, Georgia RO. 

The case was brought before the Board in September 2012, at which time the Board denied the claim for service connection for PTSD and remanded the bilateral hearing loss claim to the Agency of Original Jurisdiction (AOJ) for further development, to include an addendum to the March 2008 VA opinion.  The claim for service connection for PTSD was then the subject of a March 2013 Joint Motion for Partial Remand (JMPR) and Order of the United States Court of Appeals for Veterans Claims (Court) for consideration of the holding in Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In August 2013, the Board remanded the claims again to the AOJ for further development.

This appeal was processed using the VMBS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The issue of entitlement to service connection for an acquired psychiatric disorder (variously diagnosed), is addressed in the REMAND portion of the decision below and is REMANDED to the Department of Veterans Affairs Regional Office.


FINDING OF FACT

The preponderance of the evidence of record does not show that the Veteran's bilateral hearing loss is etiologically related to his active duty military service, nor does it show that his diagnosed sensorineural hearing loss manifested to a compensable degree within one year of the Veteran's discharge from such service.


CONCLUSION OF LAW

The Veteran's bilateral hearing loss was not incurred in, or aggravated by, the Veteran's active duty military service, nor may it be presumed to have been incurred during such service.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the claims file, and has an obligation to provide an adequate statement of reasons or bases supporting its decision.  See 38 U.S.C.A. § 7104 (West 2002); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  While the Board must review the entire record, it need not discuss each piece of evidence.  Id.  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  It should not be assumed that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Id.   

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  Equal weight is not accorded to each piece of evidence contained in the record, and every item of evidence does not have the same probative value.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Id.  

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim, as well as the evidence that VA will attempt to obtain and which evidence he is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in his possession that pertains to the claim, in accordance with 38 C.F.R. § 3.159(b)(1).  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VA satisfied its duty to notify by issuing pre-adjudication notice letters in March 2006, July 2006 and April 2007.  Dingess, 19 Vet. App. at 473.  The letters advised the Veteran of what evidence was required to substantiate his claim, and of his and VA's respective responsibilities in obtaining evidence.  The letter also informed him of how disability ratings and effective dates are assigned, if service connected were to be granted.

The duty to assist provisions of the VCAA have also been met.  The claims file contains service treatment records, service personnel records, post-service VA and private treatment records, VA examinations, SSA records, and lay statements.  See 38 C.F.R. § 3.159(c).

The Veteran was afforded VA examinations in November 2006 and March 2008, and an addendum opinion was provided in October 2012.  The VA examinations and opinion are adequate, as they are predicated on a review of the claims file, including the Veteran's in-service and post-service treatment records, an interview of the Veteran, appropriate testing, to include audiological testing, and examination findings supported by a complete rationale for the opinions stated.  Id; see 38 U.S.C.A. § 3.159(c)(4).

VA has provided the Veteran with every opportunity to submit evidence and arguments in support of his claim.  The Veteran has not identified any outstanding evidence that needs to be obtained.  All relevant evidence necessary for an equitable disposition of the Veteran's appeal of this issue has been obtained and the case is ready for appellate review.  

II.  Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In some cases, service connection may be established by showing evidence of a chronic disease in service, which requires a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id.  The United States Court of Appeals for the Federal Circuit has held that the provisions of 38 C.F.R. § 3.303(b) pertaining to continuity of symptomatology can be applied only in cases involving those conditions explicitly recognized under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed disorder on a direct basis, there must be competent evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004). 

Service connection for organic diseases of the nervous system, including sensorineural hearing loss, may be established on a presumptive basis by showing that the disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307; 3.309(a).  This presumption is rebuttable by affirmative evidence to the contrary.  38 C.F.R. §§ 3.307(d). 

With respect to hearing loss, impaired hearing will be considered to be a disability under the laws administered by VA when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz (Hz) is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  The Court has held that the threshold for normal hearing is from 0 to 20 decibels, and that higher threshold levels indicate some degree of hearing loss.  Hensley  v. Brown, 5 Vet. App. 155, 157 (1993).  The auditory thresholds set forth in 38 C.F.R. § 3.385 establish when hearing loss is severe enough to be service connected.  Hensley at 159.

As an initial matter, the Board finds that the Veteran is competent to describe the nature and extent of the Veteran's in-service noise exposure.  See C.F.R. § 3.159(a)(2); Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  The Veteran contends that his current bilateral hearing loss was caused by his exposure to noise in service from tanks and artillery.  See November 2006 VA examination. 

The Board observes that the Veteran's Form DD 214 states that his military occupational specialty (MOS) for his first period of active duty service was as a armor crewman.  Therefore, the Veteran's assertion that he was exposed to noise while in service appears credible and consistent with the circumstances of his service.  See VBA Fast Letter 10-35 (September 2010).  Therefore, the Board concedes that the Veteran was exposed to noise while in service.  

The Board also concedes that the Veteran has a current diagnosis for bilateral hearing loss according to VA regulations.  38 C.F.R. § 3.385.  

As the Board finds that the Veteran has met the first two criteria to establish a claim for service connection for bilateral hearing loss, the Board must now consider whether the Veteran's bilateral hearing loss was caused or aggravated by his in-service noise exposure.  

A review of the Veteran's service treatment records show five audiometric studies from February 1968, April 1970, June 1974, June 1975, and October 1975 that do not reflect any bilateral hearing loss under VA's definition under 38 C.F.R. § 3.385.  The June 1974 examination's hearing test results showed a frequency threshold shift bilaterally from his February 1968 examination at 500 Hz to 1000 Hz, but was still normal hearing.  

That alone, however, is not an absolute bar or preclusion to granting service connection for any later diagnosed hearing loss.  The Court has held that, even though disabling hearing loss may not be demonstrated at the time of separation from service, a Veteran may nevertheless establish his entitlement to service connection for a current hearing loss disability by having evidence that the current disability is related to his military service and not the result of intervening or other unrelated factors or causes.  See Hensley  v. Brown, 5 Vet. App. at 155 (1993); Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).

At a November 2006 VA examination, the Veteran complained of gradual bilateral hearing loss for the last 15 years and exposure to noise while in-service.  The examiner performed an audiological examination and the bilateral hearing results of the pure tone test, in decibels, were as follows:



HERTZ

500
1000
2000
3000
4000
RIGHT
15
15
25
40
45
LEFT
10
15
20
40
40

The examiner found speech recognition scores in the right ear of 92 percent and in the left ear of 88 percent.  The examiner diagnosed the Veteran with mild to moderate sensorineural hearing loss in the right ear and mild sensorineural hearing loss in the left ear, but could not provide an opinion on etiology, because he did not have the service treatment records available for review.

In January 2007, the Veteran relayed his in-service noise exposure history to a private audiologist who performed a pure tone test.  The results were as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
10
20
25
35
35
LEFT
10
15
15
35
40

Speech discrimination scores were 92 percent in the right ear and 88 percent in the left ear.  The audiologist diagnosed the Veteran with mild high frequency sensorineural hearing loss in the right ear and mild to moderate "notched" high frequency sensorineural hearing loss in the left ear.  The audiologist noted that "prolonged exposure to noise might have contributed to the hearing loss."  

At a March 2008 VA examination, the Veteran asserted that his gradual bilateral hearing loss started at least 15 years earlier and reported his in-service noise exposure.  Upon objective evaluation, the examiner found the below bilateral 
hearing results of the pure tone test, in decibels:




HERTZ

500
1000
2000
3000
4000
RIGHT
15
25
35
45
45
LEFT
30
20
20
40
50

The examiner found speech recognition scores in the right ear of 88 percent and in the left ear of 84 percent.  The examiner diagnosed the Veteran with bilateral mild to moderate sensorineural hearing loss and opined that the hearing loss was less likely than not caused by his military noise exposure based on his normal hearing throughout service.  

In an October 2012 addendum opinion, the examiner clarified the March 2008 VA opinion that the Veteran's bilateral sensorineural hearing loss was not caused by his in-service noise exposure.  The examiner found that the Veteran had normal hearing test results throughout service with one test in June 1974 showing a low to mid frequency threshold shift at 500 Hz to 1000 Hz from his February 1968 enlistment examination, which was not indicative of noise induced hearing loss.  The examiner also found that the Veteran's hearing showed improvement upon subsequent hearing tests in June and October 1975.  During both VA examinations, the examiner noted that the Veteran had reported the onset of his bilateral hearing loss at approximately 15 years prior to those examinations.  The examiner also discussed the January 2007 opinion provided by the Veteran's private audiologist that the Veteran's military noise exposure "might" have contributed to his hearing loss and found that opinion to be no more than speculative.  Based on the finding that the objective medical evidence did not show a permanent threshold shift in service and that the Veteran did not report a continuity of symptoms from separation of service to the present, the examiner confirmed his March 2008 opinion.  

The Board finds that the preponderance of the evidence is against the claim for service connection for bilateral hearing loss.  The Board finds that the October 2012 VA opinion is highly probative on the issue of whether the Veteran's current bilateral sensorineural hearing loss is etiologically-related to his in-service noise exposure as it provides a complete rationale for its opinion.  The Veteran's service treatment records reflected normal hearing bilaterally throughout service and the June 1974 hearing test showing a low to mid frequency threshold shift was found both not to be permanent and not indicative of noise induced hearing loss.  Moreover, the Veteran reported that his gradual hearing loss did not start until many years after his separation from service in 1975.  It is acknowledged that the Veteran's representative disputes the VA examiners' portrayal of the Veteran's continuity of  symptoms after service. However, even interpreting the Veteran's comments in the most liberal way, he has consistently reported the onset of hearing problems many years after service separation.  

The Board acknowledges that the Veteran is competent to report his observations of gradual hearing loss, but notes that he also attempted to provide a medical nexus relating to that loss to his military experiences.  Lay evidence may (italics added for emphasis) be competent to establish medical etiology or nexus (Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009)), but VA can give lay evidence "whatever weight it concludes the evidence is entitled to" and a mere conclusory generalized lay statement that service events caused or contributed to a disability is insufficient to establish service connection.  Waters v. Shinseki, 601 F.3d 1274, 1278 (2010). 

The Board has also considered whether service connection is warranted under 38 C.F.R. § 3.303(b).  Here, the Board finds that the Veteran's sensorineural bilateral hearing loss did not manifest to a degree of 10 percent or more within one year from the date of separation from service.  See 38 C.F.R. § 3.307(a).  The Veteran's service treatment records reflected normal hearing throughout service.  Although the Veteran stated that he had a gradual loss of hearing, the Veteran also asserted that his hearing loss did not begin until many years after separation from service and his VA treatment records reflect no evidence of hearing problems until a March 2009 request for a hearing test.  Therefore, since the Veteran's bilateral hearing loss did not manifest to a compensable degree within the presumptive period and there is no probative evidence in the record of continuity of symptomatology, the Board concludes that the Veteran's bilateral hearing loss is not entitled to presumptive service connection.  

In sum, the Board finds that the preponderance of the evidence weighs against the Veteran's claim.  Consequently, the benefit-of-the-doubt rule does not apply, and service connection for his bilateral hearing loss must be denied.  See 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55.


ORDER

Entitlement to service connection for bilateral hearing loss is denied.


REMAND

While the Board regrets the further delay, the Veteran's claim for an acquired psychiatric disorder, variously diagnosed, must be remanded again to ensure that all due process requirements have been satisfied.

Pursuant to the Board's August 2013 remand, the RO/AMC obtained SSA records and additional VA treatment records and provided the Veteran with a September 2013 VA psychiatric examination, but the RO/AMC did not then readjudicate the claim or provide him and his representative with a SSOC.  As the RO/AMC failed to issue a SSOC, the Board finds that the RO/AMC did not fully comply with the August 2013 remand directives.  As such, this claim must be remanded in order to comply with the August 2013 Board remand.  See Stegall v. West, 11 Vet. App. 268 (1998).

Prior to readjudication of the claim, the Veteran should be afforded a new psychiatric examination.  The Board finds that the September 2013 VA examiner's opinion is not adequate to determine whether the Veteran's variously diagnosed acquired psychiatric disorder is related to service.  The Veteran's extensive mental health treatment records from October 2004 to September 2013 document several psychiatric diagnoses, to include PTSD, dysthymic disorder, adjustment disorder with anxiety and depression, mood disorder, cognitive disorder and psychotic disorder.  See  October 2004, June 2005, July 2006, March 2007 and March 2011 VA treatment records.  In his September 2013 report, the examiner concluded that the Veteran did not have PTSD and instead found that the Veteran had depressive disorder, not otherwise specified.  However, the examiner did not address the validity of the Veteran's other psychiatric diagnoses reflected in his treatment records, and if any of those diagnoses were related to service.  The Board also notes that the examiner did not consider the February 2013 statement of the Veteran's VA treating psychiatrist wherein he opined that the Veteran's psychiatric symptoms were due to the trauma he experienced in service.  On remand, the Veteran should be afforded a new examination and the VA examiner should address all of his prior psychiatric diagnoses and a new medical opinion should be obtained to determine the etiology of his acquired psychiatric disorder.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should obtain any of the Veteran's outstanding mental health treatment records.  The Veteran must be provided with the necessary authorizations for the release of any treatment records.  The RO/AMC should then obtain and associate the records with the virtual record.

2.  After all relevant treatment records have been obtained and associated with the claims file or virtual record, schedule the Veteran for a VA examination to determine the etiology of any current acquired psychiatric disorder.  The virtual record, including a copy of this remand, must be made available to the examiner.  A record of the review of the virtual record should be documented in the examination report.  

Following examination of the Veteran and a review of the record, the examiner should provide a medical opinion addressing the following:

a.  Identify the current psychiatric diagnoses.

b.  State whether the prior psychiatric diagnoses in the VA treatment records and the September 2013 VA examination, to include depressive disorder, not otherwise specified, PTSD, dysthymic disorder, adjustment disorder with anxiety and depression, mood disorder, cognitive disorder and psychotic disorder are valid.  If not, state why.

c.  For each diagnosed psychiatric disorder, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the disorder is related to service.  

The examiner should consider the Veteran's lay statements regarding the two incidents he witnessed in service where fellow soldiers died.

The examiner should also consider the February 2013 statement of the Veteran's VA treating psychiatrist that the Veteran's psychiatric symptoms were caused by trauma he experienced in service.  

All examination findings, along with the complete rationale for all opinions expressed, should be discussed in the examination report.

3.  Then, the RO/AMC should readjudicate the claim.  If the claim is not granted, the Veteran must be provided a SSOC.  The SSOC must contain notice of all relevant actions taken on the claim, to include a summary of the evidence and applicable laws and regulations considered pertinent to the issues currently on appeal.  An appropriate period of time must be allowed for response.  Thereafter, if indicated, the case must be returned to the Board for appellate decision.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


